Title: From Alexander Hamilton to Thomas Porter, 26 February 1800
From: Hamilton, Alexander
To: Porter, Thomas


          
            Sir,
            New York Feby. 26th. 1800
          
          I have recd. your letter of Jany. 23d. 1800 informing me of your being delayed on the roads as an evidence against a person who had stole your trunk. I regret much your want of success in regaining your property. Not knowing where you are at present I have requested Mr. Pierre Van Cortlandt to forward you this letter on the receipt of which you will immediately inform me where you now are, and how soon you intend proceeding to Bennington—
          W—
           Lt. Porter—
        